DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda, JPH07204055.
Regarding claim 1, Ikeda discloses a console box comprising: a unit (5) having a rectangular box- like storage pocket or a rectangular plate-like operation panel open at an upper side (5a); an exterior cover (4) that has an opening (4a) into which the unit is fitted, and surrounds the unit; and a fixing mechanism (30) that fixes the unit to the exterior cover, 
wherein the unit has one or more engagement pieces (36) provided at one end of the direction, and a first through hole (32) provided in the other end in the longitudinal direction
 the exterior cover has a hole (37) which is provided at a position on one end side of the opening in the longitudinal direction and into which the engagement piece is inserted, and a second through hole (31) provided at a position corresponding to the first through hole in a state where the unit is fitted into the opening and the engagement piece is inserted into the hole at the other end side of the opening 
the fixing mechanism (30) has a mechanism which penetrates through the first through hole and the second through hole and fixes the unit to the exterior cover, and has an operation portion which is exposed to an external and operated when the unit is detached from and attached to the exterior cover (Fig. 1, 2).
Regarding claim 3, Ikeda discloses the unit has two engagement pieces (36) and one first through hole (32), and the engagement pieces and the first through hole are not aligned on one straight line (Fig. 1, 2).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle console box structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612